 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   WILLIAM LEE GRANT II,

 9                              Plaintiff,                 Case No. C19-1752-JCC

10          v.                                             ORDER

11   CENTRAL INTELLIGENCE AGENCY, et
     al.,
12
                                Defendants.
13

14          Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-
15   entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $400.00
16   filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is
17   GRANTED. The undersigned recommends review under 28 U.S.C. § 1915(e)(2)(B).
18          The Clerk is directed to send copies of this order to the parties and to the Honorable John
19   C. Coughenour.
20          Dated this 31st day of October, 2019.
21

22
                                                           A
                                                           MICHELLE L. PETERSON
23                                                         United States Magistrate Judge




     ORDER - 1
